Order entered December 31, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01403-CV

                        IN RE VERP INVESTMENT, LLC, Relator


                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-03874

                                         ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We VACATE our order dated October 31, 2014 which stayed the trial court’s October 27, 2014

“Order Granting Plaintiff’s Motion to Compel.” We ORDER relator to bear the costs of this

original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE